HEAD, J.
These cases are submitted and tried as one. Upon due consideration, the court is of opinon that the petitioner, Skelton, is entitled to be discharged from custody, upon his giving bail, with sufficient sureties to be approved by the sheriff, under and in pursuance of the order of the judge of probate, sitting as a committing magistrate, made on the 19th day of February, 1894, admitting the petitioner to bail in the sum of seven thousand dollars, and the mittimus and endorsement thereon issued and made by said judge. It sufficiently apxiears that the sheriff refused to pass upon and determine the sufficiency of the sureties and form'and substance of the undertaking offered to him by the petitioner, and to admit petitioner to bail, if the bond so offered was sufficient, on the ground that he had no authority to take bail in the case. Therefore, an order will be here en tered that a peremptory writ of mandamus issue toThomas J. Robinson, sheriff of Jackson county, commanding him to discharge the petitioner, upon his entering into bond in the penal sum of seven thousand dollars, in form and substance as required by law, with sufficient sureties, to be approved by him, the said sheriff, for the appearance of the petitioner, to answer an indictment pending against him in the circuit court of Jackson county for the offense of murder.
Bbickell, C. J., not sitting. Coleman, J., expresses no opinion.